This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ALYSHEA LEE ANN McCANT,

 3          Respondent-Appellant,

 4 v.                                                                          NO. 31,822

 5 ANTHONY CRAIG WILSON,

 6          Petitioner-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Elizabeth Whitefield, District Judge

 9 Alyshea Lee Ann McCant
10 Deerfield Beach, FL

11 Pro Se Appellant

12 Anthony Craig Wilson
13 Belen, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2